Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-20 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest a coated optical fiber comprising: a primary coating; a secondary coating adhered to and surrounding said primary coating; and a water-swellable exterior coating adhered to and surrounding said secondary coating; wherein the water-swellable exterior coating is configured to buckle and detach from the secondary coating at least at one point along a section of the coated optical fiber after the coated optical fiber has been submerged in deionized water; and wherein the water-swellable exterior coating is configured such that, when it is applied to at least 2 out of 5 optical fibers; and said 5 optical fibers are inserted into a horizontally-disposed water- impermeable tube possessing an inner diameter of 1 mm and a length of 75 cm, and said inserted fibers are exposed at a first end to deionized water that is gravity-fed by a 0. 5m vertical water column for 1 hour in accordance with a longitudinal water blocking tube test as described herein, a travel of said deionized water does not extend beyond 60 centimeters (cm) along the length of the water-impermeable tube as measured from the first end; in combination with the other recited limitations in the claim. 
Claims 2-20 are allowable as dependent upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883